     Case 2:18-cv-01062-DWL-ESW Document 78 Filed 01/25/19 Page 1 of 6




 1                                                                                         MGD

 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Lisa Schauwecker, et al.,                    No. CV 18-01062-PHX-DWL (BSB)
10                             Plaintiffs,
11       v.                                           ORDER
12
         State of Arizona, et al.,
13
                               Defendants.
14
15             In an August 29, 2018 Order, the Court granted in part and stayed in part
16   Defendants’ Motion for Judgment on Pleadings as to All Claims of John Schauwecker and
17   as to Lisa Schauwecker’s Claims Under Counts III and IV. (Docs. 13, 30.) The Court
18   granted the Motion as to the state law claims brought by John Schauwecker under
19   Arizona’s wrongful death statute in Counts I, II, V and VI, and dismissed those claims.
20   (Doc. 30.) The Court stayed its ruling on the issue of Plaintiff’s federal claims in Counts
21   III and IV to allow Plaintiffs an opportunity to demonstrate that one of them has been
22   appointed the personal representative of Brandon Beda’s estate.1 (Id.)
23             On October 2, 2018, Plaintiff Lisa Schauwecker filed documents showing that she
24   was appointed personal representative of decedent Brandon Beda’s Estate on August 1,
25   2018 in Pinal County Superior Court Probate Case No. PB 2018-00295. (Doc. 36-1 at 2
26
27
     1
            In that same Order, the Court denied the individual Defendants’ Motion to Dismiss,
28   granted Defendant Arizona Department of Corrections’ (ADC) Motion to Dismiss, and
     dismissed ADC from this action. (Doc. 30.)
     Case 2:18-cv-01062-DWL-ESW Document 78 Filed 01/25/19 Page 2 of 6




 1   to Doc. 36-4 at 2.) In an October 29, 2018 Order, the Court deemed the probate
 2   documentation to be timely filed. (Doc. 41.)
 3          Accordingly, the Court will lift the stay on its ruling on Plaintiffs’ federal claims in
 4   Counts III and IV and will now address Defendants’ Motion for Judgment on the Pleadings
 5   as to those claims. The Court will also address Plaintiff’s Motion to Substitute Parties
 6   Plaintiff and Motion to Amend Caption, which Defendants oppose.2 (Docs. 46, 47.)
 7   I.     Motion for Judgment on the Pleadings as to Counts III and IV
 8          A.     Background
 9          In their Complaint, Plaintiffs allege that they are the surviving mother and in-loco
10   parentis stepfather of Brandon Beda, who died on or about February 9, 2017 while in the
11   custody of the ADC. (Doc. 1-3 at 8 ¶ 2.) Plaintiffs allege that certain electronic security
12   equipment was inoperable at the prison where Beda was located, which allowed other
13   inmates to gain access to Beda’s cell and cause Beda’s death by an overdose of narcotic
14   drugs. (Id. at 12 ¶¶ 28-31.) Count III (listed in the Complaint as “Count IV”) alleges that
15   Beda’s Eighth Amendment rights were violated when inmates were allowed “unfettered
16   access to [Beda’s] cell area, allowing inmates to administer lethal intoxicants to [Beda]
17   without interference by [ADC] staff . . . .” (Id. at 16-17 ¶¶ 50-57.) Count IV alleges that
18   Defendants maintained policies, practices, and customs that violated Beda’s civil rights
19   under 42 U.S.C. § 1983. (Id. at 17-19 ¶¶ 58-65.)
20          Defendants move for judgment on the pleadings as to Plaintiffs’ claims in Counts
21   III and IV based on lack of standing. (Doc. 13.)
22          B.     Legal Standards
23          Rule 12(c) provides that “after the pleadings are closed—but early enough not to
24   delay trial—any party may move for judgment on the pleadings. Fed. R. Civ. P. 12(c).
25   Judgment on the pleadings is proper when, taking all the allegations in the pleadings as
26   true, the moving party is entitled to judgment as a matter of law. Honey v. Distelrath, 195
27
28   2
            The Court will address Defendants’ Motion for Summary Judgment (Doc. 44) by
     separate Order.

                                                  -2-
     Case 2:18-cv-01062-DWL-ESW Document 78 Filed 01/25/19 Page 3 of 6




 1   F.3d 531, 532-33 (9th Cir. 1999) (citing Nelson v. City of Irvine, 143 F.3d 1196, 1200 (9th
 2   Cir. 1998)).
 3          The general rule is that only an individual whose constitutional rights have been
 4   violated has standing to assert a claim under 42 U.S.C. § 1983. Moreland v. Las Vegas
 5   Metro. Police Dep’t, 159 F.3d 365, 369 (9th Cir. 1998). Under § 1983, however, the
 6   survivors of an individual whose constitutional rights have been violated may bring a claim
 7   on that individual’s behalf if the relevant state’s law authorizes a survival action. Id. (citing
 8   42 U.S.C. § 1988(a); Smith v. City of Fontana, 818 F.2d 1411, 1417 (9th Cir. 1987)).
 9          Under Arizona law, a survival action may be asserted by the personal representative
10   of a decedent for any damages that a decedent could have obtained had he lived. See Ariz.
11   Rev. Stat. § 14-3110; see also Gartin v. St. Joseph’s Hosp. and Med. Ctr., 749 P.2d 943,
12   944 (Ariz. Ct. App. 1998) (explaining that survival actions “carry on the claim that the
13   decedent would have had for his injuries”); Gandy v. United States, 437 F.Supp.2d 1083,
14   1087 (D. Ariz. 2006) (under Arizona’s survival statute, “[t]he claim passes from the
15   decedent to the personal representatives, and becomes an asset of the estate”) (citing
16   Barragan v. Superior Court of Pima Cnty., 470 P.2d 722, 724 (Ariz. Ct. App. 1970)).3
17   Arizona law requires that a personal representative be appointed. See Ariz. Rev. Stat. §
18   14-3104. See, e.g., Lee v. Arizona, 2010 WL 1948584, *2-3 (D. Ariz. 2010) (holding that
19   the plaintiff could not pursue § 1983 claims on behalf of her deceased husband without
20   demonstrating that she had been appointed as a personal representative for his estate). The
21   plaintiff “bears the burden of demonstrating that a particular state’s law authorizes a
22   survival action” that he or she “meets that state’s requirements for bringing a survival
23   action.” Moreland, 159 F.3d at 369.
24
25
     3
             A survival action is distinguished from a wrongful death action, which is intended
26   to “compensate for the damages of the statutory beneficiaries as a result of the death, rather
27   than for injuries suffered by the decedent himself.” Gartin, 749 P.2d at 944; see also
     Barragan, 470 P.2d at 724 (distinguishing between a survival claim and a wrongful death
28   claim pursuant to Ariz. Rev. Stat. § 12-611, which compensates statutory beneficiaries for
     their injuries.).

                                                   -3-
     Case 2:18-cv-01062-DWL-ESW Document 78 Filed 01/25/19 Page 4 of 6




 1          C.      Discussion
 2          Plaintiffs’ § 1983 claims in Counts III and IV are survival actions because they are
 3   asserted on behalf of Beda for harm he allegedly suffered while he was alive and not for
 4   harm allegedly suffered by Beda’s statutory beneficiaries as a result of his death. See
 5   Gartin, 749 P.2d at 944; see Tatum, 441 F.3d at 1093 n.2. Plaintiff Lisa Schauwecker has
 6   now demonstrated that she has been appointed as the personal representative of Beda’s
 7   estate under Arizona Revised Statutes § 14-3110, and she alleges sufficient facts to show
 8   constitutional violations against Beda to assert claims on his behalf. However, John
 9   Schauwecker has not demonstrated that he has been appointed as Beda’s personal
10   representative. Accordingly, the Court will grant Defendants’ Motion for Judgment on
11   Pleadings as to John Schauwecker’s Claims in Counts III and IV and will deny the Motion
12   as to Lisa Schauwecker’s Claims in Counts III and IV.
13   II.    Motion to Substitute Parties Plaintiff and Motion to Amend Caption
14          In this motion, Plaintiffs ask the Court to substitute “Lisa Schauwecker, personal
15   Representative of the Estate of Brandon Beda,” for “Lisa Schauwecker and John
16   Schauwecker, Individually and as Wife and Husband, and as Surviving Mother and
17   Stepfather.” (Doc. 46 at 1.) Plaintiffs also ask the Court to amend the case caption to read
18   “Lisa Schauwecker, Surviving Mother of Brandon Beda, Deceased, and Lisa Schauwecker
19   as Personal Representative of the Estate of Brandon Beda, Deceased.” (Id. at 1-2.) Plaintiff
20   cites Federal Rule of Civil Procedure 25(a)(1), Substitution of Parties, which provides
21                  Substitution if the Claim Is Not Extinguished. If a party dies
22                  and the claim is not extinguished, the court may order
                    substitution of the proper party. A motion for substitution may
23                  be made by any party or by the decedent's successor or
                    representative. If the motion is not made within 90 days after
24
                    service of a statement noting the death, the action by or against
25                  the decedent must be dismissed.
26          Defendants argue that Rule 25(a)(1) is inapplicable here because Beda died before
27   this action was instituted and thus was never a party to this action. (Doc. 47 at 2.) Plaintiffs
28   did not file a reply.



                                                  -4-
     Case 2:18-cv-01062-DWL-ESW Document 78 Filed 01/25/19 Page 5 of 6




 1          Rule 25 and the cases cited by Plaintiffs do not support substitution here. In each
 2   of those cases, the decedent was alive and a party at the time the action was filed; it was
 3   only after death that the decedent’s legal representative moved to substitute under Rule 25.
 4   See, e.g., Stengel v. Medtronic, 306 F.R.D. 230, 232 (D. Ariz. 2015) (“Rule 25(a) of the
 5   Federal Rules of Civil Procedure prescribes the procedures for substituting a party when a
 6   party in pending litigation dies during the course of litigation.”); Mallonee v. Fahey, 200
 7   F.2d 918 (9th Cir. 1952) (noting that Rule 25(a) “provide[s] for substitution of the executor
 8   or administrator of a party who died during the pendency of an action”).
 9          Because Rule 25(a) does not provide for the substitution requested by Plaintiffs, the
10   Motion to Substitute and Motion to Amend Caption will be denied.4
11   IT IS ORDERED:
12          (1)    The stay (Doc. 30) is lifted on Defendants’ Motion for Judgment on
13   Pleadings as to Counts III and IV (Doc. 13).
14          (2)    Defendants’ Motion for Judgment on Pleadings as to Counts III and IV (Doc.
15   13) is granted in part and denied in part as follows:
16                 (a)    The Motion is granted as to John Schauwecker’s claims in Counts III
17   and IV.
18                 (b)    The Motion is denied as to Lisa Schauwecker’s claims as personal
19   representative of Brandon Beda’s estate in Counts III and IV.
20          (3)    Plaintiffs’ Motion to Substitute Parties Plaintiff and Motion to Amend
21   Caption (Doc. 46) is denied.
22          …
23          …
24
25
26
27
28   4
          Although the Court declines to amend the caption at this time, the dismissal of John
     Schauwecker’s claims effectively makes Lisa Schauwecker the sole Plaintiff.

                                                 -5-
     Case 2:18-cv-01062-DWL-ESW Document 78 Filed 01/25/19 Page 6 of 6




 1         (4)    The remaining claims are Lisa Schauwecker’s state law wrongful death
 2   claims in Counts I, II, V and VI and the constitutional claims in Counts III and IV by Lisa
 3   Schauwecker as personal representative of Brandon Beda’s estate.
 4         Dated this 24th day of January, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -6-
